Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 24 August 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-10 and 17 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 14, 18-23 and 25-30 have been amended. 
4. Remarks drawn to rejections under
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 11, 18-22 and 25-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the amendments and remarks. Support is seen at page 8, lines 8-9 and Example 22 at page 37 in the specification of the present application.
6. The rejection of Claim 14 is under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn in view of the amendment.


	Claims 11-16 and 18-30 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 24 August 2022 wherein the limitations in pending claims 14, 18-23 and 25-30 have been amended.

Priority
This application is a 371 of PCT/CN2019/095992 filed 07/15/2019. This application claims foreign priority to CHINA 201810497184.5 filed 05/15/2018, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. The priority date accorded is 07/15/2019 since an English translation of the foreign priority document has not been made available for perfecting the foreign priority claim.

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites providing at line 2. It should recite administering.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

         Claims 25-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treatment of asthma and COPD, does not reasonably provide enablement for a method of prevention of the said conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
1. The nature of the invention: The instant invention pertains to a method of prevention and/or treatment of asthma and COPD in a patient comprising providing to the the panaxadiol glycoside derivative or a pharmaceutically acceptable salt thereof according to claim 11.
2. The state of the prior art:  According to Arshad research is needed to accurately identify children at high risk and to test novel preventive measures with the potential for immunomodulation (Abstract). Further research in the genetics of asthma hold promise. More evidence for optimal time-age to implement preventive measures is required (page 10, right col., see under: What we need to know). From the teachings of Arshad one of ordinary skill in the art will recognize that prevention of asthma and COPD is not possible.
3. The breadth of the claims and the predictability of the art:  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Claim 25 recites the term ‘prevention’. Applicants have not provided the definition for prevention. In the absence of a definition the ordinary dictionary meaning is used. ‘Preventing’ as recited in the instant claims, based on the ordinary dictionary meaning (Dictionary.com) is to keep from happening or existing. The term prevention also encompasses absolute prevention of asthma and COPD. In the instant case prevention means keeping the asthma and COPD from happening in a patient and is interpreted to mean the complete and total blocking of asthma and COPD for an indefinite period of time.  Prevention is seen to include the administration of the claimed compound to a healthy patient, and subsequent exposure to conditions that would cause asthma or COPD, wherein the claimed compound prevents said exposure from manifesting itself in said patient so exposed. Any therapy which merely reduces the severity of asthma or COPD, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing. In general, prevention is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of asthma or COPD in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. Therefore, based on the teachings of Arshad one of ordinary skill in the art would consider it highly unlikely that the instant compounds will prevent asthma or COPD.
4. The presence or absence of working examples: Example 22 at page 37 in the specification is drawn to the effect of the claimed compounds in a mouse model wherein asthma is induced.  This example is not commensurate in scope with the claimed prevention of asthma and COPD. It shows treatment of asthma since asthma in first induced and then the active agent is administered. See MPEP § 716.02(d). Thus, the specification fails to provide sufficient support for the prevention of asthma and COPD as instantly claimed. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compounds in preventive methods, with no assurance of success.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended Claim 23 recites structural formulas 1B-1 which lacks a double bond on the alkyl group on the five membered ring. According to independent claim 11, the same alkyl group has a double bond. 
Therefore, claim 23 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant is also requested to check all the formulas recited in claim 23 since in some formulas the bond lines are thin and it is not clear if there is a bond or not.
Response to Applicant’s Remarks
Amended claim 23 still recites formula IB-1 which has an alkyl group on the top right without a double bond, whereas parent claim 11 requires a double bond. Therefore, claim 23 is still not further limiting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, 16, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al (Bioorganic & Medicinal Chemistry Letters, January 1, 2019, 29, 51-55; cited in IDS filed 05/14/2020).
Ren et al teaches compounds having structural formula T1, T4-T7, T8, T10, T11 and T13 (page 52, Fig. 2; page 53, Scheme 2; page 54, Scheme 3). The above compounds of Ren et al meet the structural limitations of claims 11, 12, 13, 15, 16 and 23.

Response to Applicant’s Remarks
Regarding the rejection of claims 11-13, 15, 16, 23 under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al (Bioorganic & Medicinal Chemistry Letters, January 1, 2019, 29, 51-55; cited in IDS filed 05/14/2020) applicant has argued that the present application is based on foreign priority CN 201810497184.5, and the priority date is May 15, 2018. However, the publication date of Ren is January 1, 2019, so it cannot be used as a reference document. Applicant has also pointed out paragraphs in the foreign priority document where references to the claim limitations are found (pages 15-18 of Remarks).
Applicant’s arguments are not persuasive. Applicant has cited relevant paras from the foreign priority document which are in the Chinese language. Applicant is requested to provide an English translation of the foreign priority document to make sure there is support in the foreign priority document. Since an English translation of the foreign priority document was not filed the priority accorded the pending claims is 07/15/2019. Ren’s publication date is earlier than the priority date accorded. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (Bioorganic & Medicinal Chemistry Letters, January 1, 2019, 29, 51-55; cited in IDS filed 05/14/2020).
The teachings of Ren et al are set forth above. Ren does not teach some of the substitutions recited in claim 11, except for cyano, some of the sugar moieties in claim 16, the limitations of claims 18-22, some of the compounds in claim 23 and pharmaceutical composition as in claim 24. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compounds or their salts as in instant claims 11-16 and 18-23 and the pharmaceutical composition as in claim 24 in view of the teachings of Ren et al.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since Ren et al teaches compounds having the claimed substitutions (except for cyano). Thus, one of ordinary skill in the art would find it obvious to make the claimed compositions having the various substitutions as in the instant claims and their pharmaceutical compositions (as in claim 24) since Ren et al teaches that some of the compounds are active against IgE for the treatment of asthma (Ren, page 54, right col, last para). The artisan would be motivated to make the claimed compounds as analogs in order to look for compounds that have enhanced activity against IgE for the treatment of asthma and COPD (as in claims 25-30).
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.

Response to Applicant’s Remarks
Regarding the rejection of Claims 11-16 and 18-24 under 35 U.S.C. 103 as being unpatentable over Ren et al (Bioorganic & Medicinal Chemistry Letters, January 1, 2019, 29, 51-55; cited in IDS filed 05/14/2020) applicant has argued that Ren cannot constitute the reference document as stated above for the response to the rejection under 35 USC 102. On this basis the technical solution in the present application has not been disclosed by any prior art, and its technical effect is also not obtainable by any prior art. Therefore, the instant claims involve inventive step and are not rendered obvious. The compounds of the present application have strong anti-inflammatory effects in vitro and animal model experiments, so they can be used to treat COPD. No related report has been disclosed in the prior art. The present application possesses significant inventiveness.

Response to Applicant’s Remarks
The Examiner’s response given above applies here too. Since foreign priority has not been perfected via an English translation, the priority accorded the pending claims is 07/15/2019. Ren’s publication date is earlier than the priority date accorded and is prior art. 
Ren teaches compounds having the claimed substitutions and its compounds are also useful for treating asthma as set forth above. Therefore, the artisan would find it obvious to look for the claimed compounds and use them in a method of treating asthma/COPD as in the instant claims. The claims are rendered obvious.



Conclusion
1. Pending claims 11-16 and 18-30 are rejected.
2. Claims 1-10 and 17 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623